Citation Nr: 1422007	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  05-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability, to include a low back strain, degenerative joint disease (DJD), and disc herniation with degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Custody of this case was subsequently transferred to the Nashville, Tennessee, RO.  The March 2004 rating decision, in pertinent part, declined to reopen the Veteran's service connection claim for hypertension and denied service connection for a lumbar disc herniation.  The RO subsequently reopened the Veteran's claim for hypertension in an October 2007 supplemental statement of the case (SSOC) and denied it on the merits.  

In April 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2009 the Veteran testified at a hearing held at the RO before the undersigned.  Transcripts of both hearings have been associated with the claims file and have been reviewed. 

In an August 2009 decision, the Board denied service connection for a lumbar disc herniation and remanded the Veteran's petition to reopen his claim for hypertension for further development.  

In the August 2009 decision, the Board explained that the Veteran had initially applied for service connection for a low back strain in 1973, and that the claim for that benefit had been denied.  The Veteran did not appeal the denial and it therefore became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  It was stated that the current claim was for service connection for a lumbar disc herniation, which was a distinct and separate disability, although affecting the same area, and so new and material evidence was not required to reopen the prior denial.  Rather, the newly-claimed disability was characterized as a "lumbar disc herniation" and was considered on the merits.  

In an August 2010 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an August 2010 Joint Motion for Remand (JMR), and vacated the part of the Board's decision denying service connection for a lumbar disc herniation, and remanded the matter for compliance with the instructions in the JMR. 

The Veteran did not appeal the Board's August 2009 denial of an initial compensable rating for erectile dysfunction.  This issue was therefore dismissed in the Court's August 2010 Order. 

The Board remanded both issues in May 2011 and, in pertinent part, requested further evidentiary development regarding the lumbar disc herniation issue.  

An August 2012 Board decision found that notwithstanding the decision of the RO to reopen a claim the claim for service connection for hypertension, the Board had to determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter.  Jackson v. Principi, 256 F.3d 1366 (Fed.Cir. 2001).  The Board found that new and material evidence had not been submitted for the purpose of reopening that claim. 

The August 20012 Board decision also denied service connection for lumbar disc herniation.  The Veteran appealed that Board decision to the Court.  An April 2013 JMR was amended later that month noting that the Veteran did not take issue with the August 2012 Board's denial of reopening of the claim for service connection or hypertension.  However, the Amended JMR urged the Court to vacate the 2012 Board decision as to the claim for service connection for a low back disability, and this was done by the Court's May 2013 Order, which upon vacating the 2012 Board decision remanded the case to the Board for action consistent with the Amended JMR.  



FINDINGS OF FACT

1.  The August 1973 rating decision denying service connection for a back condition, including a back strain, is final.  

2.  The evidence pertaining to the Veteran's low back disability submitted after August 1973 rating decision was not previously submitted, bears directly and substantially on the issue, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.  

3.  Chronic residuals of an in-service low back injury, to include a chronic strain and DJD are of service origin.  

4.  Lumbar disc herniation and lumbar DDD were not incurred in or otherwise related to the Veteran's military service or to his in-service low back injury, to include a chronic strain and DJD.  


CONCLUSIONS OF LAW

1.  The August 1973 rating decision that denied service connection for a low back condition, including a back strain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been submitted to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for chronic residuals of an in-service low back injury, to include a chronic strain and DJD, are met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for lumbar disc herniation and lumbar DDD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence of record.  The Board has an obligation to provide reasons and bases supporting any decision, but there is no requirement to discuss, in detail, all pieces of evidence on file, or submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence which are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122(2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a duty to notify and assist claimants in substantiating VA benefits claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and .326(a) (2012).  

In this case, decisions of the Board in 2009 and 2012 were appealed to the Court and in each instance there was no allegation, nor did any JMR addressed, any putative failure to provide adequate VCAA notice to the Veteran.  The matter of adequate notice with respect to reopening of the claim, following the 1973 RO denial will be discussed below.  

As to the duty to assist, following an appeal to the Court from the 2009 Board decision, additional VA clinical records were obtained.  The 2010 JMR found that the VA examination of record was inadequate.  Thus, the Veteran was afforded a VA nexus examination in 2011.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On appeal of the 2012 Board decision there was no allegation, nor did any JMR or the Court itself, address any putative failure to provide adequate evidentiary development, as required by the VCAA.  Rather, the 2012 Board decision was vacated by the Court, pursuant to an Amended JMR to provide more expansive reasons and bases as to certain matters.  There was not then, and there is not now, any allegation of a failure to comply with VCAA requirements as to evidentiary development.  Moreover, the Veteran's service treatment records (STRs) are on file, as are private clinical records and voluminous VA treatment records, and records of the Social Security Administration (SSA).  

Also, Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the 2006 RO and 2009 Board hearings the issue on appeal was identified and the representative and the presiding RO official and the undersigned specifically elicited testimony from the Veteran as to his relevant clinical history and needed elements for service connection   

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth those material issues at a hearing).  

In this case, the Board remanded the case in 2011 for a VA examination to obtain an opinion as to the matters addressed herein.  Moreover, even after two appeals to the Court, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the RO or Board hearing. 

When deficiencies in a claim are determined in an appeal to the Court, such as in a JMR, the claimant is aware of any evidentiary and legal deficiencies, prior to the case being returned to the Board and, as such, any failure of an official presiding at a hearing to comply with 38 C.F.R. § 3.103(c)(2) is not prejudicial.  Pitts v. Shinseki, 700 F.3d 1279 (Fed.Cir. Nov. 20, 2012).   

Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding RO official and the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (setting for duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked) and that the Board can adjudicate the claim based on the current record.  

Background

In-service treatment records reveal that the Veteran was hit by a car in Japan in March 1972 and when initially evaluated he had bruises of the right forearm and left flank.  Later that month it was noted that he complained of low back and abdominal pain but the initial examination had apparently found no serious "inflictions."  It was doubted that there was any "internal injury."  The impression was traumatic paravertebral muscle spasm, for which he was given Robaxin.  Later in March 1972 it was noted that his low back pain continued and his muscle spasms had persisted.  The impression was the same as before and he was again given Robaxin, and was to be given limited duty for 48 hours.  

In April 1972, the Veteran initially stated his lower back pain was improving but that spasm and limited motion had developed.  On examination he had some tenderness but no swelling or bruising.  The impression was a back muscle strain, for which he was given Parafon Forte II.  

In October 1972 the Veteran was seen after having been assaulted and, apparently, knocked unconscious.  He stated that his head and back hurt.  Several days later he was advised that he had a back strain, and was again given Parafon Forte II.  Two days later, he again complained of low back pain, which was episodic.  He reported having had prior back problems after having been hit by a car 7 months earlier.  He also complained of paravertebral muscle spasm, and was given Robaxin.  

The March 1973 separation examination did not report any back condition. 

The Veteran initially applied for service connection for a back condition in March 1973 by filing VA Form 21-526, in which he specifically claimed a "back condition."  

On VA examination in August 1973 the Veteran complained of back spasms and difficulty lifting.  His posture was good, his carriage was erect, and his gait was normal.  He reported that following treatment for his 1972 in-service back injury, from being struck by a taxi, no X-rays had been taken.  He had not been hospitalized but had been given pills for discomfort.  He had no further trouble during service.  However, since separation he had been experiencing a little low back pain while doing heavy lifting.  The VA examiner found normal and full range of motion.  There was no tenderness or spasm.  He was able to hold both legs off of the examining table well and without discomfort and the examiner specifically stated that this was "impossible with any serious back trouble."  The Veteran pointed to the lumbosacral joint (L5-S1) as the site of his discomfort.  Straight leg raising was to 85 degrees, bilaterally, when done voluntarily.  He walked on his tiptoes and on his heels exceedingly well.  Knee and ankle jerks were equal, active, and normal, bilaterally.  The examiner reported that the examination was entirely normal except for a slight increase in lordotic curvature.  Lumbosacral X-rays, taken because the Veteran alleged having had a lumbosacral strain, were normal.  The diagnosis was a history of a lumbosacral strain.  

In the August 1973 rating decision the issue was listed as a "back condition" and the RO denied service connection for a "back strain" as not having been found on the 1973 VA examination.  No appeal was initiated.  

A 1987 records request from an attorney reveals that the Veteran had filed a worker's compensation claim for an on the job back injury in 1987.  However, no further information as to whether the Veteran prevailed with respect to the worker's compensation claim is on file.  

An April 1991 VA outpatient treatment (VAOPT) record shows that the Veteran had back pain and that he had had a January 1987 injury with L4-5 disc herniation, and his condition was, recently, worse.  

In July 1992 lumbosacral X-rays were taken because of the Veteran's having low back pain with "radiating into rt [right] thigh."  The X-rays were interpreted as showing no evidence of bony injury but normal alignment and "the disc heights are well maintained."  There was a small anterior-superior osteophyte involving L5 but no significant curvature of the spine.  

In September 2001, the Veteran sustained a work-related back injury lifting several bags of coins as a driver/security guard and was treated by private physicians.  

One of the Veteran's private examiners, Dr. J. B., stated in a November 2001 letter addressed to Dr. R. D. that an MRI conducted in October 2001 revealed DDD and "a central disc herniation at L3-L5 with canal compromise and compression of the thecal sac."  Dr. B. stated he advised the Veteran "it appears unlikely that he will improve to any significant degree without surgery, and he [was] quite eager to proceed." 

In December 2001, the Veteran was diagnosed with lumbar spine stenosis.  In February 2002, he complained of central lower back pain with occasional radiation of pain to the right hip.  

In December 2001, the Veteran underwent a right L4-L5 decompressive hemi-laminectomy and L5 foraminotomy during which it was determined that there was no significant disc herniation.  Approximately five weeks post surgery, the Veteran stated much of the pain was absent. Dr. B. referred the Veteran for physical therapy and advised him of restrictions on bending or lifting over 20 pounds.  

A March 2002 MRI led to the conclusion that there had been improvement in the previously demonstrated stenosis at L4-L5, but there appeared to be right L4 disc herniation. 

In June 2002 the Veteran complained of right-sided lower back and posterior thigh pain.  The surgeon's notes of the follow-up visit stated that the Veteran had had a decompressive hemi-laminectomy, as well as a subsequent (unoperated) disc herniation. 

In March 2003 the Veteran filed VA Form 21-526 (incorrectly stated in the August 2010 JMR to be January 2003).  In that form he claimed service connection for, in pertinent part, a "herniated disc."  In that form, he indicated that the disability had begun "9/7/01" (September 7, 2001).  

On VA examination in January 2004, as to the Veteran's claim for service connection for diabetes, he reported that he had occasional flare-ups of low back pain.  The pain had initially started in 2001.  He reported that an MRI had revealed a herniated disc at L4-5.  He had been treated with medication and physical therapy in the past.  He had surgery in December 2001.  He complained of constant pain but did not use a brace and a cane because these interfered with his activities.  He had low back pain which radiated down the right lower extremity, with a feeling of numbness in that foot.  He had not worked in 1 1/2 years following his back surgery because of problems with radiculopathy.  After a physical examination, the relevant diagnosis was lumbar spondylosis with radiculopathy, status post surgery, with mild functional loss of range of motion due to pain.  

The March 2004 rating decision which is appealed listed the issue as service connection for "back disc herniation" and denied that claim because a herniation of a disc was not shown to be related to military service.  

At the April 2006 RO hearing the Veteran's service representative stated that the Veteran would present testimony to establish "new and material evidence for the back or disc herniation."  Page 1 of that transcript.  The service representative again identified the issue as the "issue of new and material evidence for service connection for back and disc herniation."  Page 3.  The Veteran testified that he did not recall being placed on light duty after his in-service back injury.  Page 4.  His back had never healed and he had experienced back pain since he had been in the military.  Page 4.  After service but prior to his postservice work-related injury he had sought treatment for his low back and had been given medication.  Page 5.  

The Veteran further testified that he had again filed a VA claim for his back condition in 1991.  Page 8.  [However, the record shows that in VA Form 21-526, received in January 1991, he claimed only service connection for emphysema and hypertension, and made no reference to any back condition.]  

On VA examination in April 2008 for evaluation of service-connected diabetes, the Veteran reported having had back problems since 1974.  His diabetic peripheral neuropathy and his lumbosacral radiculopathy symptoms were worsening.  

On VA examination in August 2007, to determine the relationship between the currently diagnosed lumbar disc herniation and treatment in service for muscle strain, the Veteran's claims file and past medical history were reviewed, and an examination was conducted.  The VA examiner opined that : 

It is not at least as likely as not that the patient's lumbar spine condition is related to his previous military service.  The patient was seen for a muscle spasm during military service and this is clearly documented within his service medical records.  However, he had a C&P evaluation through the VA Medical Center in 1973 which did not demonstrate any abnormality related to his lumbar spine (X-rays were negative).  The patient subsequently had a gap in his medical records until approximately 04/91 with complaints of lower back pain.  The patient reports that he has been multiple occupations (after his discharge from the military) and this has likely contributed to his lower back condition since his discharge from the military. 

At the June 2009 hearing before the undersigned the Veteran stated that both of his claims (service connection for hypertension and back disability) had previously been denied.  Page 3.  The undersigned characterized the relevant issues as "new [and] material evidence on the service connection for hypertension, and service connection for a back disc herniation."  Page 3.  

The Veteran testified at the June 2009 hearing that he had injured his back during service when he was hit by a car while stationed in Okinawa, Japan in March 1972, and that he had experienced back pain ever since that accident.  He testified that he had had an X-ray prior to the 2001 postservice injury, which showed he had a herniated disc in his back at that time (however, a review of the file shows no such evidence but a July 1992 VA X-ray found that disc heights were well maintained).  Also, he had not been told by a physician that his lumbosacral disc problems were related to his 1973 in-service injury.  Page 14.  

The Veteran submitted several witness statements in August 2010 from people who have known him for many years.  His wife asserted that ever since 1975 the Veteran had avoided sitting down, preferring to stand and lean against something on account of back pain.  She also noted that over the years they had paid other people to do things that were hard on his back, even though they would have preferred to save the money.  Several individuals stated that they had known the Veteran since the 1970s and as long as they had known him he had had back pain which interfered with many of his activities. Another person stated that the Veteran had had back problems since 2001 and had walked with a cane since that time.  

On VA examination in September 2011 an examiner reviewed the file, to include the Veteran's service treatment records, and the other pertinent medical evidence.  The Veteran provided the history of having been struck by a car in 1972 with conservative, non-operative, treatment for many years.  Then, in September 2001, during the course of his duties servicing banks in an armored car, he picked up a 30 pound bag of coins and felt a sudden, severe tearing back pain. He underwent a lumbar diskectomy shortly thereafter, but continued to experience low back pain with radiculopathy.  The examiner rendered a diagnosis of severe degenerative disc disease of the lumbar spine and concluded that: 

The service-connected back injury more likely than not contributed to his low back pain as suggested by his significant degenerative joint disease from the motor vehicle accident in March 1972.  However, it is unlikely that the ruptured disc was [directly] related to the spine degenerative joint disease.  Rather, the mechanism of disc herniation can occur with or without the presence of spine degenerative joint disease.  The mechanic of lifting the bags of coins has very high likelihood of being the sole etiology for his herniated disk. 

Additionally, in response to the question of "whether the Veteran's in-service back problems predisposed him to this injury or are otherwise related to his current disability," the examiner responded, "No."  

Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability(ies).  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis (also called degenerative joint disease (DJD)), if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.") degenerative disc disease (DDD) is not deemed a chronic disease under 38 C.F.R. § 3.309(a), although arthritis (DJD) is deemed a chronic disease under 38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of secondary service connection may granted.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, in some circumstances lay evidence may establish a diagnosis or continuity of symptomatology, which are elements of a service-connection claim (with continuity of symptoms being nexus evidence).  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir. 2009).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first being competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  In the first step, competence, it must be determined whether the disability is simple and capable of lay observation.  If the symptoms are not capable of lay observation, then competent medical evidence is required.  But, if capable of lay observation, it is not a medical determination requiring medical evidence and can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  

As to the second step, the credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336 (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

After determining competency and credibility of evidence, the probative value must be weighed considering such matters as internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 - 12 (19995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table) and Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997). 

Analysis

Finality and Reopening

The Amended JMR stated that the Veteran "had initially applied for service connection for a low back strain in 1973 [and] [t]hat claim was disallowed by the regional office (RO) and Appellant did not appeal that decision."  The Amended JRM stated that the 2012 Board decision "did not adequately consider whether the current diagnosis of lumbar spine [DDD] is encompassed within the current appeal" and observed that the 2011 "Board's remand instructions did not limit the evidentiary development to an opinion related to Appellant's herniated disc only."  

The Amended JMR stated that the 2012 Board decision "surmised that as the VA examiner's opinion [in 2011] could be viewed as new and material evidence as to the 1973 RO denial" and, so, the Board had not adjudicated service connection for lumbar spine DDD but narrowed the issue as to only "disc herniation and declined to adjudicate the broader issue of a 'low back disability' claim."  The Amended JMR found that the 2012 Board decision lacked sufficient reasons and bases in discussing whether the entire low back disability was encompassed in the appeal and lumbar DDD was not before it.  

In this appeal, it is not contended or shown that the Veteran was not given notice of the 1973 RO denial.  Moreover, no additional evidence of any kind was received within one year of that denial nor was any notice of disagreement (NOD) received in that time frame.  Thus, that decision is final.  

The Veteran applied to reopen a claim, described as "herniated disc" in March 2003.  

In the 2009 Board decision it was stated that "the Veteran has filed a claim for service connection for a lumbar disc herniation, a different diagnosis from that previously denied, which will therefore be considered on the merits.  See Boggs v. Peake, [520] F.3d 1330 (Fed. Cir. 2008)."  

In the 2012 Board decision it was stated, citing Boggs v. Peake, 520 F.3d 1330, 1335 - 36 (Fed.Cir. 2008), that the claim for service connection for a lumbar disc herniation, was a distinct and separate disability, although affecting the same area, and so new and material evidence was not required to reopen the prior denial.  Rather, the newly-claimed disability was characterized by the RO as a "lumbar disc herniation" and considered on the merits.  

However, the Amended JMR cited Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In this regard, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) held that, notwithstanding the Federal Circuit's holding in Boggs, supra., a claim should be construed based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Also, "... multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly different claims."  Clemons, 23 Vet. App. at 4.  Further, a claim is not limited only to a single diagnosis but must be considered a claim for any disability that may reasonably be encompassed by several factors including (1) the description of the claim, (2) the symptoms described, (3) and the information submitted to VA in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In Delisio v. Shinseki, 25 Vet. App. 45, 53 (2011) (citing Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009)) it was held that a claimant is not required to identify a precise medical diagnosis or the medical cause of a claimed disability; rather, it is sufficient to refer to a bodily part or system that is disabled or by describing symptoms of the disability.  Moreover, even if a claimant attempts to identify a diagnosis in a claim for disability compensation, the claim is not limited necessarily to benefits for that diagnosis.  Delisio v. Shinseki, 25 Vet. App. 45 (2011) (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)); cf. Boggs v. Peake, 520 F.3d 1330, 1335 - 36 (Fed.Cir. 2008).  

In view of the foregoing, the Board finds that the Veteran's 2003 claim for a "herniated disc" is the same claim as that which was previously denied in 1973 because it pertaining to the same bodily part, i.e., the low back, and would encompass the same symptomatology, i.e., pain.  Accordingly, because the 1973 rating decision is final, new and material evidence is required to reopen that claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, the Veteran's testimony and the additional clinical evidence clearly shows that he now has a low back disability, and it was the absence of this element (current disability) which was the basis for the 1973 RO denial.  Accordingly, the claim is reopened and will be considered on the merits; specifically, whether any current low back disability, however diagnosed or classified warrants service connection.  

Initially, however, it must be noted that while the Veteran was not afforded full VCCA compliant notice as to the requirements for reopening, he is not prejudiced thereby because the RO has adjudicated the case on merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the Veteran and his representative acknowledged this at the 2006 RO hearing.  This was again referenced at the 2009 Board hearing.  

Low Back Strain and lumbar DJD

The Veteran was treated over a period of months for back disability during active service.  While the 1973 VA examination yielded a diagnosis of a history of a lumbosacral strain, and lumbosacral X-rays at that time were negative, the only medical opinion addressing whether the Veteran's pain and DJD may be attributable to his in-service injury is that rendered by the 2011 VA examiner.  That opinion is favorable to the Veteran and, significantly, is unrebutted by any other competent evidence.  The Veteran's lay evidence of continuous low back pain (and spasm) is evidence supporting the claim for service connection for lumbar DJD because continuity of symptomatology may be used for a favorable finding in a claim for service connection for a chronic disease listed at 38 C.F.R. § 3.309(a), e.g., arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, service connection for a low back strain and lumbar DJD is warranted.  

Disc Herniation and Lumbar DDD

Initially, the Board observes that spinal disc herniation as well as spinal DDD are not chronic diseases listed at 38 C.F.R. § 3.309(a) for the purpose of establishing service connection.  While it is undisputed that the Veteran had a low back injury on at least one occasion during active service the Board concludes that the evidence overall shows that the Veteran's development of a herniated lumbar disc and the development of lumbar DDD occurred many years after military service and after two postservice work-related injuries.  

While the Veteran is competent to attest to having had continuous pain since his in-service back injury, this would be expected in light of his having had a service incurred low back strain.  In fact, at the 1973 VA examination he complained of having back spasm, which is characteristic of a lumbosacral strain.  See 38 C.F.R. § 4.71a, (in effect prior to September 2002) Diagnostic Code 5295 (for lumbosacral strain), and DC 5294 (for sacroiliac injury or weakness) which provide that a lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  With muscle spasm on extreme forward bending with loss of lateral spine motion, a 20 percent rating is warranted.  

In this regard, a 60 percent rating was warranted for pronounced intervertebral disc syndrome (IVDS, also described as DDD) with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased discs, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 23, 2002).  

In other words, a comparison of the symptoms of a lumbosacral strain and DDD shows that pain as well as muscle spasm are characteristic of a both a chronic low back strain and lumbar DDD.  

In this regard, the Board does not doubt that the Veteran had pain, or perhaps, even muscle spasm, due to both of his postservice work-related injuries.  Indeed, it was for disability stemming from such symptoms that was his reason for filing for worker's compensation benefits after both the 1987 and the 2001 work-related injuries.  

However, lacking the education, training, and medical expertise neither the Veteran nor any of those that submitted supporting lay statements are competent to opine that his postservice low back pain and muscle spasm were due to lumbar DDD or a lumbar herniated disc, as opposed to a chronic low back strain and lumbar arthritis (DJD) (for which service connection is warranted) when such symptoms are also characteristic of both.  No private medical personnel have opined on this matter and the only source to do so was the 2011 VA examiner.  

The Veteran testified that an MRI prior to a postservice work-related injury found no evidence of disc pathology.  However, no such record is on file nor do any of the clinical records on file (consisting of voluminous private and VA treatment records) contain any notation or history that he had such a study done.  Moreover, the Veteran did not testify that he was told by a medical professional of the result of such a study.  See generally Jandreau, supra, (one of the circumstances under which lay evidence is competent is when a layperson is provided medical information by a medical professional).  Rather, a 1992 VA X-ray found that his disc heights were well maintained.  

Also, in the Veteran's 2003 application to reopen he reported that his herniated disc had occurred in 2001 and on VA examination in 2004 he reported that his pain had begun in 2001.  This is contrary to his testimony in 2006.  Thus, this conflict in his clinical history, i.e., between the 2003 application and 2004 VA examination versus his statements and testimony, diminishes his credibility to the extent that he has attempted to attribute all of his postservice low back pain, or even muscle spasm, to in-service injury or to his chronic low back strain and lumbar DJD.  

The only medical opinion, and the only competent evidence, as to the etiology of the Veteran's herniated lumbar disc and lumbar DDD is the 2011 VA examiner's opinion.  However, the opinion is negative and weighs against concluding that the Veteran's herniated lumbar disc and lumbar DDD are related in any way to his military service.  This includes finding that his in-service injury predisposed him to pathology from his postservice injuries.  Indeed, fairly read, the private clinical records of treatment of the Veteran following his second postservice work-related back injury suggest that his herniated lumbar disc and lumbar DDD are due to his second postservice work-related low back injury.  This buttresses the opinion of the 2011 VA examiner.  

Accordingly, the Board concludes that the greater weight of the evidence of record is against concluding that service connection is warranted for a herniated lumbar disc and lumbar DDD.  38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disability, to include a low back strain and DJD is granted.  

Service connection for disc herniation with DDD is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


